Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 3, 9, and 10, drawn to “A machine tool machining a workpiece while moving a tool and the workpiece relative to each other”; and 
Group II, claims 4, 5, 11, and 12, drawn to “A machine tool machining a workpiece while moving a tool and the workpiece relative to each other”.  
The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  in accordance with the guidance set forth in MPEP section 1850, it has been determined a posteriori, i.e., after taking the prior art into consideration, that the features common to all the claims of Groups I and II do not constitute “special technical features” since they do not make a “contribution” over the prior art in light of at least Ikeda (Japan Publication No. JP 2009101473 A).  (Examiner notes that Ikeda was cited on the Information Disclosure Statement filed on 10/6/2020.  It is also noted that an EPO Machine Translation of Ikeda, which is provided with this Unity of Invention, is relied upon in the below section).    
Regarding Groups I and II, the features in common between independent claim 1 and independent claim 4 (and thus, of these two groups) are as follows:  “A machine tool machining a workpiece while moving a tool and the workpiece relative to each other,” where the machine tool includes: “a cover separating from outside a machining area for machining the workpiece therein; and temperature adjusting means used in machining of the workpiece to adjust an ambient temperature of the machining area; and the temperature adjustment means comprises: a temperature sensor detecting the ambient temperature” and where the machine tool further includes “a controller.”  
Ikeda teaches the common features between claims 1 and 4.  More specifically, Ikeda teaches a machine tool (2) that machines a workpiece (W) while moving the workpiece (W) and a tool (which is mounted on a spindle (S) of the machine tool (2)) relative to each other.  The Additionally/Alternatively, the tool and workpiece (W) can be moved relative to each other, for example, when the tool is moved along the horizontal X-direction through displacement of a column (5) of the machine tool (2) during machining of the workpiece (W).
Next, as can be seen in Figure 1, the machine tool (1) includes a cover (12).  As can be seen in Figure 1, the cover (12) functions to separate, from the outside, a machining area (A) in which the workpiece (W) is machined.  
The machine tool (2) further includes a controller (25) and a temperature adjusting means.  Regarding the temperature adjusting means, it includes a series of temperature sensors (23) that detect the temperature of the base (3) as the reference temperature of the ambient environment.  Thus, in this way, the series of temperature sensors (3) detect ambient temperature.  
Lastly, the temperature adjusting means is used in machining the workpiece (W) to adjust the ambient temperature of the machining area (A).  Note that the temperature adjusting means further includes a heat exchanger (20), which is disposed on a ceiling plate (16a), that works to adjust the ambient temperature of the machining area (A).  This is achieved by sending oil from a tank through an oil supply path (26a) to the heat exchanger (20), wherein the temperature of the oil is heated or cooled so as to become equal to the set temperature of said heat exchanger (20).  After having supplied the oil to the heat exchanger (20), heat is subsequently exchanged between the heat exchanger (20) and the ceiling plate (16a) of the cover (12).  Per Ikeda, temperature of the air in the compartment, e.g. the machining area (A), is controlled entirely by the inner surface of the cover (12) [EPO Machine Translation, paragraph 0032].  Thus, the temperature adjusting means of 
Thus, the common features between the claims of Groups I and II are not “special technical features” since they do not make a contribution over the art as evidenced by at least the Ikeda reference.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admissions may be used in a rejection under 35 U.S.C. 103(a) of the other invention.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        


/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722